TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00695-CV


David M. Kangas, C.P.A., Appellant

v.

Sterling Concepts, Inc. and Graham Neal, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN102325, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant David M. Kangas, C.P.A., has filed a motion to dismiss his appeal,
announcing that the parties have resolved their differences. 
	We grant the motion and dismiss this appeal.


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   January 16, 2003